United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     July 27, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                               No. 05-20492
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                  versus

                  CARLOS ERNESTO CANALES-SIGUENZA,

                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-330-ALL
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Carlos    Ernesto    Canales-Siguenza   (Canales)   challenges     his

conviction for illegal reentry, in violation of 8 U.S.C. § 1326,

and resulting 33-month sentence.           He first contends that the

district court erred in denying his motion to suppress and to

dismiss the indictment on the ground that his removal proceedings

in June 2000 were fundamentally unfair.

     The district court’s denial of the suppression motion is

reviewed de novo.        See United States v. Lopez-Vasquez, 227 F.3d


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-20492
                                  -2-

476, 481-82 (5th Cir. 2000).   Because Canales failed to exhaust his

remedies and has not shown that he was deprived of judicial review

as to the underlying removal order, we find no error in the

district court’s ruling.     See United States v. Mendoza-Mata, 322

F.3d 829, 832 (5th Cir. 2003) (internal quotations and citations

omitted); United States v. Benitez-Villafuerte, 186 F.3d 651, 658

& n.8 (5th Cir. 1999); 8 U.S.C. § 1326(d); see also United States

v. Lopez-Ortiz, 313 F.3d 225, 230 (5th Cir. 2002).

     Canales devotes his argument regarding exhaustion and judicial

review to his 2000 removal.    He does not explain why he failed to

challenge the later, separate, July 2003 removal order, either

administratively or judicially.      See United States v. Nava-Perez,

242 F.3d 277, 279 (5th Cir. 2001).         To the extent that Canales

argues that his failure to exhaust should be excused because he was

never informed that he was eligible for relief under 8 U.S.C §

1159(c), his argument fails because he was not in fact eligible for

such relief given that he had not applied for (but had actually

withdrawn his application for) adjustment of status.      See 8 U.S.C.

§§ 1128, 1159(a)(2) and (c).

     Canales’ argument that the sentencing provisions in § 1326 are

unconstitutional   is   foreclosed   by   Almendarez-Torres   v.   United

States, 523 U.S. 224, 235 (1998).     Although Canales contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly
                           No. 05-20492
                                -3-

rejected such arguments on the basis that Almendarez-Torres remains

binding.   See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th

Cir.), cert. denied, 126 S. Ct. 298 (2005).          Canales properly

concedes   that   his   argument   is   foreclosed     in   light   of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.